Name: 97/158/EC: Commission Decision of 13 February 1997 amending the boundaries of the mountain and hill areas in France within the meaning of Council Directive 75/268/EEC (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: farming systems;  agricultural policy;  Europe;  regions and regional policy
 Date Published: 1997-03-01

 Avis juridique important|31997D015897/158/EC: Commission Decision of 13 February 1997 amending the boundaries of the mountain and hill areas in France within the meaning of Council Directive 75/268/EEC (Only the French text is authentic) Official Journal L 060 , 01/03/1997 P. 0064 - 0065COMMISSION DECISION of 13 February 1997 amending the boundaries of the mountain and hill areas in France within the meaning of Council Directive 75/268/EEC (Only the French text is authentic) (97/158/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 2 (3) thereof,Whereas Council Directive 75/271/EEC (2), as last amended by Commission Decision 93/238/EEC (3), identifies the areas in France defined as mountain and hill areas within the meaning of Article 3 (3) of Directive 75/268/EEC and the specific criteria which resulted in their being so defined;Whereas the French Government notified the Commission, in accordance with Article 2 (1) of Directive 75/268/EEC of new areas likely to be included on the Community list of mountain and hill areas and information on the characteristics of these areas; whereas, furthermore, the special aid scheme existing in the mountain and hill areas will be extended to the new areas;Whereas, as the above notification indicates, the areas meet the criteria and indices in Council Directive 76/401/EEC (4) used to identify the areas covered by Article 3 (3) of Directive 75/268/EEC; whereas the said areas should therefore be included in the Community list of mountain and hill areas within the meaning of Article 3 (3) of Directive 75/268/EEC;Whereas these amendments do not increase the utilized agricultural area of the less-favoured areas by more than 1,5 % of the utilized agricultural area of France;Whereas the measures provided for in this Decision are in accordance with the opinion of the Committee on Agricultural Structures and Rural Development,HAS ADOPTED THIS DECISION:Article 1 The Community list of mountain and hill areas of France, which appears in the Annex to Directive 75/271/EEC, is hereby supplemented by the list in the Annex to this Decision.Article 2 This Decision is addressed to the French Republic.Done at Brussels, 13 February 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 128, 19. 5. 1975, p. 1.(2) OJ No L 128, 19. 5. 1975, p. 33.(3) OJ No L 108, 1. 5. 1993, p. 134.(4) OJ No L 108, 24. 4. 1976, p. 22.ANNEX Mountain and hill areas under Article 3 (3) of Directive 75/268/EEC >TABLE>